In the

        United States Court of Appeals
                   For the Seventh Circuit
                       ____________________
No. 15-1108
UNITED STATES OF AMERICA,
                                                     Plaintiff-Appellee,

                                   v.

STEVEN P. NICHOLS,
                                                 Defendant-Appellant.
                       ____________________

           Appeal from the United States District Court for the
                       Central District of Illinois.
            No. 10 cr 40053-004 — Michael M. Mihm, Judge.
                       ____________________

        SUBMITTED MAY 15, 2015 * — DECIDED JUNE 17, 2015
                       ____________________

    Before WOOD, Chief Judge, and CUDAHY and RIPPLE, Cir-
cuit Judges.
    WOOD, Chief Judge. After he was convicted on drug-
related charges, Steven Nichols was sentenced to 127 months
in prison and five years of supervised release. A year later, in

    *After examining the briefs and record, we have concluded that oral
argument is unnecessary. The appeal is therefore submitted on the briefs
and record. See FED. R. APP. P. 34(a)(2)(A).
2                                                 No. 15-1108

response to a government motion under Federal Rule of
Criminal Procedure 35(b), the court reduced the sentence to
88 months. Later, in the hopes of securing an additional re-
duction, Nichols filed a motion under 18 U.S.C. § 3582(c).
The district court lopped off another five months, leaving
Nichols with a sentence of 83 months. Nichols takes the posi-
tion that the court used the wrong baseline and thus did not
give him a generous enough reduction. He is mistaken: the
court did not err, and Nichols is thus not entitled to further
relief.
    The original 127-month sentence Nichols received fol-
lowed his guilty plea to charges of conspiracy to manufac-
ture, distribute, and possess with intent to distribute meth-
amphetamines. See 21 U.S.C. §§ 846, 841(a)(1), 841(b)(1)(A).
His guideline range was 151 to 188 months, but the district
court concluded that a below-range sentence was appropri-
ate. He earned the reduction to 88 months based on his sub-
stantial assistance to the government, see FED. R. CRIM. P.
35(b).
   In November 2014, Nichols moved under § 3582(c)(2) for
a further sentence reduction to 51 months’ imprisonment,
based on the retroactive application of Amendment 782 to
the Sentencing Guidelines. This amendment lowered by two
levels the offense levels specified in the Drug Quantity Table,
see U.S.S.G. Supp. App., C amend. 782 (2014), and reduced
Nichols’s guidelines range to 121 to 151 months. See U.S.S.G.
§ 2D1.1(c)(5) (2014). The district court appointed the Federal
Public Defender’s office to represent Nichols.
   Although a court normally does not have discretion in a
proceeding under § 3582 to impose a sentence below the
amended guidelines range, see id. § 1B1.10(b)(2)(A), there is
No. 15-1108                                                     3

an exception to that rule. The court is authorized to give a
comparable, below-guidelines reduction if the offender pre-
viously received a below-guidelines sentence because of
substantial assistance. Id. § 1B1.10(b)(2)(B); see United States
v. Glover, 686 F.3d 1203, 1207 (11th Cir. 2012). That exception
applied to Nichols. He had received a 30% reduction below
his original 127-month sentence when the district court re-
duced his sentence to 88 months in response to the govern-
ment’s Rule 35(b) motion based on his substantial assistance.
To enable Nichols to receive the same benefit under the
amended guideline, the public defender and government
jointly requested a reduction to 83 months (83 months is ap-
proximately 30% below 121 months—the bottom of the
amended guideline range). The court granted the jointly re-
quested reduction to 83 months. (The sentencing order
states, as the Commission requires, that the reduction will
not take effect until November 1, 2015. This delay in the exe-
cution of a sentence does not affect its finality or appealabil-
ity. See Berman v. United States, 302 U.S. 211, 212–13 (1937).)
    On appeal from the disposition of his § 3582 motion,
Nichols, now pro se, argues that he should have received a
greater reduction. He believes that he is entitled to a reduc-
tion to 74 months’ imprisonment to account for his substan-
tial assistance. He adds in his reply brief that he did not
“consent” to the public defender’s and government’s joint
motion. Neither point is well taken. Nichols never com-
plained about his lawyer’s representation during the § 3582
proceedings, and it is too late now for him to do so. At this
point, he is bound by the acts of his lawyer over “what ar-
guments to pursue.” New York v. Hill, 528 U.S. 110, 114–15
(2000); see also United States v. Johnson, 580 F.3d 567, 569–70
(7th Cir. 2009); United States v. Boyd, 86 F.3d 719, 723 (7th Cir.
4                                                 No. 15-1108

1996). Because Nichols (through his lawyer) argued for and
received an 83-month sentence, Nichols has waived any ar-
gument for a different sentence. See United States v. Turner,
651 F.3d 743, 747 (7th Cir. 2011).
    Even if waiver were not a bar, Nichols could not succeed.
The district court’s decision whether to reduce a sentence
under § 3582(c)(2) is discretionary. See United States v. Pur-
nell, 701 F.3d 1186, 1189 (7th Cir. 2012). The district court’s
decision here was a sound one. It reasonably granted a re-
duction in Nichols’s sentence; that reduction took into ac-
count his substantial assistance and adjusted the sentence by
the same proportion that it had used for the reduction Nich-
ols received before the guidelines were amended.
                                                    AFFIRMED.